per curiam:
Mediante moción informativa de 26 de fe-brero de 2002, el Colegio de Abogados de Puerto Rico nos informó que el abogado-notario Víctor Lebrón Cintrón te-nía “al descubierto el pago de la fianza notarial, la cual venció en el mes de octubre de 2001”.
En vista a lo anterior, y mediante Resolución de 30 de abril de 2002, le concedimos el término de veinte días al licenciado Lebrón Cintrón para que mostrara causa
*239... por la cual no debe ser suspendido del ejercicio de la notaría. Se apercibe al notario que el incumplimiento con los términos de esta Resolución conllevará la suspensión del ejer-cicio de la notaría y podrá dar lugar a sanciones disciplinarias adicionales. (Énfasis suplido.) Resolución de 30 de abril de 2002.
El licenciado Lebrón Cintrón no compareció. Ello no obstante, y mediante escrito de 21 de junio de 2002, el Colegio de Abogados nos informó, en lo pertinente, que:
2. ... posteriormente llegó a nuestro conocimiento que el Ledo. Víctor Lebrón Cintrón se encuentra en un trámite de renuncia como notario ante la Oficina de Inspección de Nota-rías desde el 12 de abril de 2002.
3. ... este abogado nunca notificó al Colegio de su trámite de renuncia y aparecía activo como notario en nuestro récord y con una deuda de $90.00 correspondiente al año 2001 al 2002, vencida el 29 de octubre de 2001.
4. ... la obligación de este notario era pagar la fianza en su fecha de vencimiento, según lo dispone la Ley Notarial. Esta obligación no está condicionada a la naturaleza de su práctica, por lo tanto se informa al Tribunal que este notario adeuda $90.00. (Énfasis suplido.) Moción informativa de 21 de julio de 2002, pág. 1.
Atendida la anterior información, mediante Resolución de 3 de julio de 2002(1) expresamos y resolvimos:
En la moción informativa que radicara el Colegio de Aboga-dos de Puerto Rico el 25 de junio de 2002, dicha institución recomienda se elimine al abogado Víctor Lebrón Cintrón como querellado en el caso de epígrafe, no obstante adeudar éste la suma de $90.00 por concepto de fianza notarial, por razón de que dicho abogado se encuentra en trámite de renuncia al ejer-cicio de la notaría.

Se provee no ha lugar a dicha solicitud.

Se le concede al querellado Lebrón Cintrón el término de veinte (20) días, contado el mismo a partir de la fecha de no-tificación de la presente Resolución, para cumplir con el pago de la misma, conforme le ordenáramos mediante Resolución de *240fecha 30 de abril de 2002, luego de lo cual el Tribunal resolverá. (Énfasis suplido.)
La anteriormente transcrita resolución le fue enviada al licenciado Lebrón Cintrón mediante correo certificado y acuse de recibo, siendo recibida por éste, personalmente, el 13 de julio de 2002. No obstante el período de tiempo trans-currido, el Ledo. Víctor Lebrón Cintrón ni ha pagado la suma de dinero antes mencionada ni ha comparecido ante el Tribunal, en forma alguna, para informarnos el por qué de su contumaz conducta. (2)
HH
Resulta obvio que el Ledo. Víctor Lebrón Cintrón no in-teresa continuar practicando la honrosa profesión de abo-gado en nuestra jurisdicción.
Reiteradamente hemos expresado que los abogados tie-nen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.RR. 27 (1998).
Por las razones antes expresadas, procede separar del ejercicio de la profesión de abogado y de la notaría, de forma inmediata e indefinida, a Víctor Lebrón Cintrón hasta que otra cosa disponga este Tribunal; le imponemos el deber de notificar a todos sus clientes de su presente in-habilidad de seguir representándolos, devolver cuales-quiera honorarios recibidos por trabajos no realizados, e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Deberá, ade-más, certificarnos dentro del término de treinta días a par-*241tir de su notificación el cumplimiento de estos deberes. El Alguacil del Tribunal Supremo procederá a incautarse de la obra notarial de Víctor Lebrón Cintrón, incluyendo su sello notarial, y los entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señora Naveira de Rodón y Señor Fuster Berlin-geri no intervinieron.

 Resolución emitida por una Sala de Verano integrada por el Juez Asociado Señor Rebollo López, como su Presidente, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton.


 Hoy, el Colegio de Abogados de Puerto Rico nos ha certificado que el Ledo. Víctor Lebrón Cintrón no ha satisfecho la mencionada deuda y que, por el contrario, adeuda al día de hoy la suma de ciento ochenta dólares ($180) en concepto de fianza notarial.